         Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


E&B ELECTRIC SERVICE, LLC,                     §
                                               §
      Plaintiff,                               §
                                               §
vs.                                            §   CIVIL ACTION NO: 6:20-cv-00392
                                               §
UNIFIED SERVICES OF TEXAS                      §
INCORPORATED AND                               §
MID-CONTINENT CASUALTY                         §
COMPANY,                                       §
                                               §
      Defendants.                              §


                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, PLAINTIFF E&B ELECTRIC SERVICE, LLC (“PLAINTIFF”) and

complaining of the acts and/or omissions of DEFENDANT UNIFIED SERVICES OF

TEXAS, INCORPORATED (“DEFENDANT UNIFIED”) and of DEFENDANT MID-

CONTINENT CASUALTY COMPANY (“DEFENDANT MID-CONTINENT”), and for

cause of action would respectfully show the Court as follows:


                                              I.
                                           PARTIES

          1.01     Plaintiff is a limited liability company organized under the laws of the

State of Texas with its principal place of business in Garland, Texas.

          1.02     Defendant Unified is a corporation formed under the laws of the State of

Texas and it may be served with process and a copy of Plaintiff’s Original Complaint

by serving its registered agent, Marshall D. Ryan, at 2110 Greenbriar Drive,

Southlake, Texas 76092, or wherever he may be found.
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 2 of 13



       1.03    Defendant Mid-Continent is a corporation formed under the laws of the

State of Oklahoma and it may be served with process by serving its registered agent,

Margaret A. Bounds, at 3100 South Gessner Road, Suite 600, Houston, Texas 77063, or

wherever she may be found.

                                          II.
                                     JURISDICTION

       2.01.   This Court has jurisdiction over this lawsuit under 40 U.S. C. § 3133(b)(1)

because Plaintiff furnished labor and materials in carrying out work provided in

construction contracts for which payment bonds were furnished under 40 U.S.C. § 3131

and said labor and materials have not been paid in full within 90 days after the day on

which Plaintiff did or performed the last of the labor or furnished or supplied the

materials for which the claims are made.

                                            III.
                                          VENUE

       3.01    Venue is proper in this district under 40 U.S.C. § 3133(b)(3)(B) because this

district is one in which one of the construction contracts that Plaintiff executed was to

be performed.

                                        IV.
                                 FACTUAL OVERVIEW


       4.01.   Plaintiff and Defendant Unified entered into a subcontract agreement on

or about November 27, 2018 whereby Defendant Unified hired Plaintiff to perform the

electrical work for a construction project commonly known as the AAFES Kouma

Express Ft. Hood project located at Fort Hood, Texas (the “Kouma Project.”). Plaintiff

performed the electrical work on the Project until Defendant Unified wrongfully

terminated the parties’ subcontract agreement. To date, Defendant Unified has failed



PLAINTIFF’S ORIGINAL COMPLAINT                                                  Page 2
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 3 of 13



and refused to fully pay Plaintiff for the work performed on the Kouma Project and

Defendant Unified still owes Plaintiff $53,505.00. Plaintiff fully performed, or

alternatively, substantially performed, all of its contractual obligations to Defendant

Unified by providing the labor and materials agreed to by the parties. All conditions

precedent to Plaintiff’s right to payment and full enforcement of the parties’ subcontract

agreement regarding the Kouma Project have been satisfied.

       4.06.   Plaintiff and Defendant Unified also entered into a second subcontract

agreement on or about September 13, 2018 whereby Defendant Unified hired Plaintiff to

perform the electrical work on a construction project commonly known as the AF B1630

Renovation/NRS JRB project, which is located in Fort Worth, Texas (the “Fort Worth

Project”). Plaintiff performed the electrical work on the Fort Worth Project until

Defendant Unified wrongfully terminated the parties’ subcontract agreement. To date,

Defendant Unified has failed and refused to fully pay Plaintiff for the work performed

on the Fort Worth Project and Defendant Unified still owes Plaintiff $12,800.00. Plaintiff

fully performed, or alternatively, substantially performed, all of its contractual

obligations to Defendant Unified by providing the labor and materials agreed to by the

parties. All conditions precedent to Plaintiff’s right to payment and full enforcement of

the parties’ subcontract agreement regarding the Fort Worth Project have been satisfied.

       4.07    Plaintiff and Defendant Unified also entered into a third subcontract

agreement on or about September 18, 2018 whereby Defendant Unified hired Plaintiff to

perform the electrical work on a construction project commonly known as AF B1656

Renovations/B1656/NAS JRB, which is located in Fort Worth, Texas (the “Second Fort

Worth Project”). Plaintiff performed the electrical work on the Second Fort Worth

Project until Defendant Unified wrongfully terminated the parties’ subcontract

agreement. To date, Defendant Unified has failed and refused to fully pay Plaintiff for


PLAINTIFF’S ORIGINAL COMPLAINT                                                Page 3
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 4 of 13



the work performed on the Second Fort Worth Project and Defendant Unified still owes

Plaintiff $3,000.00. Plaintiff fully performed, or alternatively, substantially performed,

all of its contractual obligations to Defendant Unified by providing the labor and

materials agreed to by the parties.     All conditions precedent to Plaintiff’s right to

payment and full enforcement of the parties’ subcontract agreement regarding the

Second Fort Worth Project have been satisfied.

       4.08.   Defendant Mid-Continent is a surety company that issued a payment

bond along with Defendant Unified for the Kouma Project (the “Kouma Payment

Bond”). Defendant Mid-Continent and Defendant Unified also issued a payment bond

for the Fort Worth Project (the “Fort Worth Payment Bond”). Finally, Defendant Mid-

Continent and Defendant Unified issued a payment bond for the Second Fort Worth

Project (the “Second Fort Worth Payment Bond”). As first-tier subcontractor, Plaintiff

has rights against each of these payment bonds issued by Defendant Mid-Continent and

Defendant Unified. Defendant Mid-Continent, as the surety on each of these payment

bonds, is liable to Plaintiff for the amounts owed to Plaintiff by Defendant Unified on

the Kouma Project, the Fort Worth Project, and the Second Fort Worth Project.

                                 V.
                COUNT ONE AGAINST DEFENDANT UNIFIED:
         CLAIM FOR BREACH OF CONTRACT ON THE KOUMA PROJECT

       5.01.   Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 4.08 as though fully set forth at length herein.

       5.02.   Defendant Unified breached the subcontract agreement regarding the

Kouma Project by failing and refusing to pay Plaintiff $53,505.00, which represents the

unpaid balance of the agreed price for the labor, materials, and services that Plaintiff

provided to the Kouma Project or, alternatively, represents a reasonable price at the




PLAINTIFF’S ORIGINAL COMPLAINT                                                Page 4
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 5 of 13



times and places that Plaintiff furnished labor, materials, and service to Defendant

Unified for the Kouma Project.

       5.03.   As a result of Defendant Unified’s breach of the subcontract agreement

regarding the Kouma Project, Plaintiff has incurred damages in the principal amount of

at least $53,505.00 for which Plaintiff sues Defendant Unified.      Plaintiff also seeks

recovery of the highest legal and equitable interest on its damages allowed by Texas

law, attorney’s fees and court costs.

                               VI.
              COUNT TWO AGAINST DEFENDANT UNIFIED:
     CLAIM FOR BREACH OF CONTRACT ON THE FORT WORTH PROJECT

       6.01.   Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 – 5.03 as though fully set forth at length herein.

       6.02.   Defendant Unified breached the subcontract agreement regading the Fort

Worth Project by failing and refusing to pay Plaintiff $12,800.00, which represents the

unpaid balance of the agreed price for the labor, materials, and services that Plaintiff

provided to the Fort Worth Project or, alternatively, represents a reasonable price at the

times and places that Plaintiff furnished labor, materials, and service to Defendant

Unified for the Fort Worth Project.

       6.03.   As a result of Defendant Unified’s breach of the subcontract agreement

regarding the Fort Worth Project, Plaintiff has incurred damages in the principal

amount of at least $12,800.00 for which Plaintiff sues Defendant Unified. Plaintiff also

seeks recovery of the highest legal and equitable interest on its damages allowed by

Texas law, attorney’s fees and court costs.




PLAINTIFF’S ORIGINAL COMPLAINT                                                Page 5
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 6 of 13



                              VII.
             COUNT THREE AGAINST DEFENDANT UNIFIED:
     CLAIM FOR BREACH OF CONTRACT ON THE SECOND FORT WORTH
                            PROJECT

       7.01.   Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 – 6.03 as though fully set forth at length herein.

       7.02.   Defendant Unified breached the subcontract agreement regarding the

Second Fort Worth Project by failing and refusing to pay Plaintiff $3,000.00, which

represents the unpaid balance of the agreed price for the labor, materials, and services

that Plaintiff provided to the Second Fort Worth Project or, alternatively, represents a

reasonable price at the times and places that Plaintiff furnished labor, materials, and

service to Defendant Unified for the Second Fort Worth Project.

       7.03.   As a result of Defendant Unified’s breach of the subcontract agreement

regarding the Second Fort Worth Project, Plaintiff has incurred damages in the principal

amount of at least $3,000.00 for which Plaintiff sues Defendant Unified. Plaintiff also

seeks recovery of the highest legal and equitable interest on its damages allowed by

Texas law, attorney’s fees and court costs.

                               VIII.
               COUNT FOUR AGAINST DEFENDANT UNIFIED:
           QUANTUM MERUIT CLAIM REGARDING KOUMA PROJECT


       8.01.   Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 7.03 as though fully set forth at length herein.

       8.02.   Pleading in the alternative to the preceding Count One for Claim for

Breach of Contract regarding the Kouma Project and without waiving the same,

Plaintiff would show that Defendant Unified has retained the benefits of the labor,

materials, and services that Plaintiff furnished to the Kouma Project without fully

paying Plaintiff for such labor, materials, and services.       Consequently, Defendant


PLAINTIFF’S ORIGINAL COMPLAINT                                               Page 6
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 7 of 13



Unified will be unjustly enriched if it is allowed to retain the benefit of the labor,

materials, and services that Plaintiff furnished without paying reasonable compensation

to Plaintiff. Defendant Unified knew or should have known that Plaintiff expected

payment for the labor, materials, and services that it provided.

       8.03.   Therefore, based upon the equitable principle of quantum meruit, Plaintiff

seeks to recover from Defendant Unified the reasonable value for the labor, materials,

and services that Plaintiff provided to Defendant Unified for the benefit of Defendant

Unified and the Kouma Project. A reasonable value of the labor and materials that

Plaintiff has furnished to Defendant Unified and the Kouma Project is $53,505.00, and

Plaintiff sues Defendant Unified for said damages, along with the highest legal and

equitable interest allowed by law, attorney’s fees, and court costs.

                               IX.
              COUNT FIVE AGAINST DEFENDANT UNIFIED:
        QUANTUM MERUIT CLAIM REGARDING FORT WORTH PROJECT


       9.01.   Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 8.03 as though fully set forth at length herein.

       9.02.   Pleading in the alternative to the preceding Count One for Claim for

Breach of Contract regarding the Fort Worth Project and without waiving the same,

Plaintiff would show that Defendant Unified has retained the benefits of the labor,

materials, and services that Plaintiff furnished to the Fort Worth Project without fully

paying Plaintiff for such labor, materials, and services.       Consequently, Defendant

Unified will be unjustly enriched if it is allowed to retain the benefit of the labor,

materials, and services that Plaintiff furnished without paying reasonable compensation

to Plaintiff. Defendant Unified knew or should have known that Plaintiff expected

payment for the labor, materials, and services that it provided.



PLAINTIFF’S ORIGINAL COMPLAINT                                               Page 7
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 8 of 13



       9.03.   Therefore, based upon the equitable principle of quantum meruit, Plaintiff

seeks to recover from Defendant Unified the reasonable value for the labor, materials,

and services that Plaintiff provided to Defendant Unified for the benefit of Defendant

Unified and the Fort Worth Project. A reasonable value of the labor and materials that

Plaintiff has furnished to Defendant Unified and the Fort Worth Project is $12,800.00,

and Plaintiff sues Defendant Unified for said damages, along with the highest legal and

equitable interest allowed by law, attorney’s fees, and court costs.

                              X.
             COUNT SIX AGAINST DEFENDANT UNIFIED:
     QUANTUM MERUIT CLAIM REGARDING THE SECOND FORT WORTH
                           PROJECT


       10.01. Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 9.03 as though fully set forth at length herein.

       10.02. Pleading in the alternative to the preceding Count One for Claim for

Breach of Contract regarding the Second Fort Worth Project and without waiving the

same, Plaintiff would show that Defendant Unified has retained the benefits of the

labor, materials, and services that Plaintiff furnished to the Second Fort Worth Project

without fully paying Plaintiff for such labor, materials, and services. Consequently,

Defendant Unified will be unjustly enriched if it is allowed to retain the benefit of the

labor, materials, and services that Plaintiff furnished without paying reasonable

compensation to Plaintiff. Defendant Unified knew or should have known that Plaintiff

expected payment for the labor, materials, and services that it provided.

       10.03. Therefore, based upon the equitable principle of quantum meruit, Plaintiff

seeks to recover from Defendant Unified the reasonable value for the labor, materials,

and services that Plaintiff provided to Defendant Unified for the benefit of Defendant

Unified and the Second Fort Worth Project.         A reasonable value of the labor and


PLAINTIFF’S ORIGINAL COMPLAINT                                               Page 8
      Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 9 of 13



materials that Plaintiff has furnished to Defendant Unified and the Kouma Project is

$3,000.00, and Plaintiff sues Defendant Unified for said damages, along with the highest

legal and equitable interest allowed by law, attorney’s fees, and court costs.


                              XI.
   COUNT SEVEN AGAINST DEFENDANT UNIFIED AND DEFENDANT MID-
    CONTINENT: BOND CLAIM ACTION REGARDING KOUMA PROJECT

       11.01. Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 10.03 as though fully set forth at length herein.

       11.02. Defendant Mid-Continent is a surety company that issued a payment

bond along with Defendant Unified for the Kouma Project (the “Kouma Payment

Bond”). As first-tier subcontractor, Plaintiff has rights for non-payment against the

Kouma Payment Bond issued by Defendant Mid-Continent and Defendant Unified.

Pursuant to the Miller Act, Defendant Mid-Continent, as the surety on the Kouma

Payment Bond, and Defendant Unified, as the principal on the Kouma Payment Bond,

are both liable to Plaintiff for the amounts owed to Plaintiff by Defendant Unified on

the Kouma Project, which said amount is $53,505.00. Accordingly, Plaintiff brings this

bond claim action against Defendant Mid-Continent and Defendant Unified to seek

recovery of said damages.

       11.03. All conditions precedent have been met in order to create and perfect

Plaintiff’s bond claim against the Kouma Payment Bond.

                             XII.
   COUNT EIGHT AGAINST DEFENDANT UNIFIED AND DEFENDANT MID-
  CONTINENT: BOND CLAIM ACTION REGARDING FORT WORTH PROJECT

       12.01. Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 11.03 as though fully set forth at length herein.




PLAINTIFF’S ORIGINAL COMPLAINT                                                   Page 9
     Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 10 of 13



       12.02. Defendant Mid-Continent is a surety company that issued a payment

bond along with Defendant Unified for the Fort Worth Project (the “Fort Worth

Payment Bond”).       As first-tier subcontractor, Plaintiff has rights for non-payment

against the Fort Worth Payment Bond issued by Defendant Mid-Continent and

Defendant Unified. Pursuant to the Miller Act, Defendant Mid-Continent, as the surety

on the Fort Worth Payment Bond, and Defendant Unified, as the principal on the

Kouma Payment Bond, are both liable to Plaintiff for the amounts owed to Plaintiff by

Defendant Unified on the Fort Worth Project, which said amount is $12,800.00.

Accordingly, Plaintiff brings this bond claim action against Defendant Mid-Continent

and Defendant Unified to seek recovery of said damages.

       12.03. All conditions precedent have been met in order to create and perfect

Plaintiff’s bond claim against the Fort Worth Payment Bond.

                              XIII.
    COUNT NINE AGAINST DEFENDANT UNIFIED AND DEFENDANT MID-
    CONTINENT: BOND CLAIM ACTION REGARDING THE SECOND FORT
                         WORTH PROJECT

       13.01. Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 12.03 as though fully set forth at length herein.

       13.02. Defendant Mid-Continent is a surety company that issued a payment

bond along with Defendant Unified for the Second Fort Worth Project (the “Second Fort

Worth Payment Bond”). As first-tier subcontractor, Plaintiff has rights for non-payment

against the Second Fort Worth Payment Bond issued by Defendant Mid-Continent and

Defendant Unified. Pursuant to the Miller Act, Defendant Mid-Continent, as the surety

on the Second Fort Worth Payment Bond, and Defendant Unified, as the principal on

the Second Fort Worth Payment Bond, are both liable to Plaintiff for the amounts owed

to Plaintiff by Defendant Unified on the Second Fort Worth Project, which said amount



PLAINTIFF’S ORIGINAL COMPLAINT                                             Page 10
     Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 11 of 13



is $3,000.00. Accordingly, Plaintiff brings this bond claim action against Defendant

Mid-Continent and Defendant Unified to seek recovery of said damages.

       13.03. All conditions precedent have been met in order to create and perfect

Plaintiff’s bond claim against the Kouma Payment Bond.

                             XIV.
    COUNT TEN AGAINST DEFENDANT UNIFIED AND DEFENDANT MID-
          CONTINENT: CLAIM FOR PRE-JUDGMENT INTEREST

       14.1.   Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 13.03 as though fully set forth at length herein.

       14.2.   Plaintiff seeks to recover pre-judgment interest as provided by law.

                                        XV.
                                  COUNT ELEVEN:
                             CLAIM FOR ATTORNEY’S FEES

       15.01. Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 14.2 as though fully set forth at length herein.

       15.02. More than 30 days have elapsed since Plaintiff demanded payment from

Defendant Unified of the principal amounts sued for regarding the Kouma Project, the

Fort Worth Project, and the Second Fort Worth Project. Plaintiff has employed the

undersigned attorney to represent it in this lawsuit and agreed to pay him reasonable

and necessary attorneys’ fees for their services.

       15.03. Pursuant to Chapter 38 of the Texas Civil Practice & Remedies Code, the

subcontract agreements at issue, and all applicable common law, Plaintiff seeks to

recover from Defendant Unified reasonable and necessary attorney’s fees and costs of

court incurred by Plaintiff in the prosecution of this lawsuit. Costs and attorney’s fees

should be awarded for services rendered through and including the time of trial, any

post-trial motion, and appeal to the Fifth Circuit Court of Appeals, and for appearing

before the United States Supreme Court.


PLAINTIFF’S ORIGINAL COMPLAINT                                                Page 11
     Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 12 of 13



                                         XVI.
                                 CONDITIONS PRECEDENT

       16.01. Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 15.3 as though fully set forth at length herein.

       16.02. All conditions precedent to Plaintiff’s right to recover the above pled

damages and requested relief from Defendants have already occurred, have already

been met, have been waived, or are not enforceable under Texas law, statutory or

common law.


                                         XVII.
                                     JURY DEMAND

       17.01. Plaintiff hereby incorporates by reference the allegations set forth in

Paragraphs 1.01 - 15.3 as though fully set forth at length herein.

       17.02 Plaintiff requests a jury trial.

                                          PRAYER

    WHEREFORE, PREMISES CONDIDERED, Plaintiff respectfully asks that the Court

grant the relief herein requested; render judgment against Defendant Unified and

Defendant Mid-Continent in the amount of at least $69,305.00, plus pre-judgment

interest, post judgment interest, court costs and attorneys fees; and for all other relief at

law or in equity to which Plaintiff may be entitled at law or in equity.




PLAINTIFF’S ORIGINAL COMPLAINT                                                  Page 12
     Case 6:20-cv-00392-ADA-JCM Document 1 Filed 05/14/20 Page 13 of 13



                                 Respectfully submitted,

                                 THE LAW FIRM OF CHRISTOPHER D. MONTEZ, PLLC

                                       By:    /s/Christopher D. Montez
                                              Christopher D. Montez
                                              State Bar No. 24032748
                                              E-mail: crossmontez@gmail.com
                                              12222 Merit Drive, Suite 1200
                                              Dallas, Texas 75251
                                              Telephone: (214) 202 – 2571
                                              Facsimile:    (877) 765 – 6488

                                 ATTORNEY FOR PLAINTIFF
                                 E&B ELECTRIC SERVICE, LLC




PLAINTIFF’S ORIGINAL COMPLAINT                                                 Page 13
